OPINION OF THE COURT
Order reversed, without costs, and the judgment of Supreme Court, Nassau County, as modified to provide for the reconvening of the Conservative Party Convention for the Tenth Judicial District on or before October 23, 1978, reinstated on the opinion by Mr. Justice Leo F. McGinity at Special Term. (See, also, dissenting opinion of Mr. Justice Frank A. Gu*863lotta, at the Appellate Division.) It is noted especially that the Judicial District Convention is powerless to vary the party committee rules with respect to the requirement that "[a]ll nominations at any convention shall be made by a majority vote of the delegates present and voting” (Rules and Regulations of the Conservative Party of the State of New York, art VIII, § 4). Application of the State Board of Elections to "permit the immediate printing and distributing of absentee ballots bearing the names of the candidates nominated up to the date of this court’s decision”, and the associated application of the Nassau County Board of Elections, denied.
Concur: Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Fuchsberg and Cooke. Taking no part: Judge Wachtler.